PER CURIAM.
In neither of these appeals was there any bond given. If intended to be taken by the United States, or at the direction of any department of the government, as provided for in Rev. St. § 1001 (U. S. Comp. St. 1901. p. 713), it is not shown by the record.
The return in each case of Peter H. Stretton, “captain and inspector in charge of immigration office at the port of New Orleans,” and John Clark, captain of the steamer Chickahominy, sets forth only conclusions of law, and there was no necessity to traverse. In the said returns Stretton claims that by virtue of the authority vested in him as “inspector in charge at the port of New Orleans,” he “was fully authorized to appoint, constitute, and qualify the special board of inquixy alleged in the plaintiff’s petition,” referring to Act Cong. Feb. 20, 1907, c. 1134, § 24, 34 Stat. 906 (U. S. Comp. St. Supp. 1909, p. 461).
The returns further allege that the respondent had the right to detain Abdala Shaddy and Georges Shaheen “for examination by the special board of inquiry whenever that hoard should be legally constituted,” but alleged no facts. The Circuit Court examined the matter. and found in favor of the petitioner, and against the sufficiency of the said returns.
As we agree with the Circxiit Court in its findings, the judgment of the Circuit Court in each of the above-entitled cases is affirmed.